As filed with the Securities and Exchange Commission on August 2, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-19341 BOK FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Oklahoma 73-1373454 (State or other jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) Bank of Oklahoma Tower P.O. Box 2300 Tulsa, Oklahoma (Address of Principal Executive Offices) (Zip Code) (918) 588-6000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerx Accelerated filer¨Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 68,080,797 shares of common stock ($.00006 par value) as of June 30, 2010. BOK Financial Corporation Form 10-Q Quarter Ended June 30, 2010 Index Part I.Financial Information Management’s Discussion and Analysis (Item 2) 3 Market Risk (Item 3) 47 Controls and Procedures (Item 4) 48 Consolidated Financial Statements – Unaudited (Item 1) 50 Six Month Financial Summary – Unaudited (Item 2) 82 Quarterly Financial Summary – Unaudited (Item 2) 83 Quarterly Earnings Trend – Unaudited 85 Part II.Other Information Item 1.Legal Proceedings 86 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 86 Item 6.Exhibits 86 Signatures 87 Management’s Discussion and Analysis of Financial Condition and Results of Operations Performance Summary BOK Financial Corporation (“the Company”) reported net income of $63.5 million or $0.93 per diluted share for the second quarter of 2010, compared to $60.1 million or $0.88 per diluted share for the first quarter of 2010 and $52.1 million or $0.77 per share for the second quarter of 2009.Net income for the six months ended June 30, 2010 totaled $123.7 million or $1.81 per diluted share compared with net income of $107.1 million or $1.58 per diluted share for the six months ended June 30, 2009. Net income for the first quarter of 2010 included a $6.5 million or $0.10 per diluted share day-one gain from the purchase of the rights to service $4.2 billion of residential mortgage loans on favorable terms.Net income for the second quarter of 2009, included a $7.7 million or $0.11 per share special assessment by the Federal Deposit Insurance Corporation (“FDIC”). Highlights of the second quarter of 2010 included: · Net interest revenue totaled $182.1 million compared to $175.6 million for the second quarter of 2009 and $182.6 million for the first quarter of 2010.Net interest margin was 3.63% for the second quarter of 2010, 3.55% for the second quarter of 2009 and 3.68% for the first quarter of 2010.Average earning assets increased $149 million compared to the second quarter of 2009 and decreased $40 million compared to the first quarter of 2010. · Fees and commissions revenue totaled $128.2 million for the second quarter of 2010, up $5.1 million over the second quarter of 2009 and up $12.9 million over the previous quarter.Brokerage and trading revenue increased $3.0 million over the second quarter of 2009, partially offset by a decline of $1.5 million in mortgage banking revenue.Trust fees and commissions, transaction card revenue and deposit service charges and fees all increased over the second quarter of 2009.Brokerage and trading revenue increased $3.7 million, mortgage banking revenue increased $3.5 million and transaction card revenue increased $2.6 million over the prior quarter.Deposit service charges and trust fees and commissions also increased over the prior quarter. · Operating expenses, excluding changes in the fair value of mortgage servicing rights, totaled $186.5 million, up $2.8 million over the second quarter of the prior year and up $8.8 million from the prior quarter.Net losses and operating expenses on repossessed assets increased $12.1 million over the second quarter of 2009, partially offset by the impact of the FDIC special assessment of $11.8 million.Net losses and operating expenses of repossessed assets increased $5.8 million over the prior quarter. · Combined reserves for credit losses totaled $315 million or 2.89% of outstanding loans at June 30, 2010 and $314 million or 2.86% of outstanding loans at March 31, 2010.Net loans charged off and provision for credit losses were $35.6 million and $36.0 million, respectively, for the second quarter of 2010 compared to $34.9 million and $47.1 million, respectively for the second quarter of 2009 and $34.5 million and $42.1 million, respectively, for the first quarter of 2010. · Nonperforming assets totaled $461 million or 4.19% of outstanding loans and repossessed assets at June 30, 2010, down from $483 million or 4.36% of outstanding loans and repossessed assets at March 31, 2010.Newly identified nonaccruing loans totaled $58 million for the second quarter of 2010 and $81 million for the first quarter of 2010. · Available for sale securities totaled $9.2 billion at June 30, 2010, up $322 million since March 31, 2010.Other-than-temporary impairment charges on certain privately-issued residential mortgage backed securities reduced pre-tax income by $2.6 million during the second quarter of 2010, $279 thousand in the second quarter of 2009 and $4.2 million during the first quarter of 2010. - 3 - · Outstanding loan balances were $10.9 billion at June 30, 2010, down $89 million since March 31, 2010.Commercial real estate loans decreased $103 million.The outstanding balance of commercial loans and unfunded commercial loan commitments were largely unchanged for the quarter. · Total period-end deposits increased $560 million during the second quarter of 2010 to $16.1 billion.Growth in interest-bearing transaction and demand deposits were offset by a decrease in higher-costing time deposits. · Tangible common equity ratio increased to 8.88% at June 30, 2010 from 8.46% at March 31, 2010 largely due to retained earnings growth.The tangible common equity ratio is a non-GAAP measure of capital strength used by the Company and investors based on shareholders’ equity as defined by generally accepted accounting principles in the United States of America minus intangible assets and equity that does not benefit common shareholders such as preferred equity and equity provided by the U.S. Treasury’s Troubled Asset Relief Program (“TARP”) Capital Purchase Program.BOK Financial chose not to participate in the TARP Capital Purchase Program.The Company and each of its subsidiary banks exceeded the regulatory definition of well capitalized.The Company’s Tier 1 capital ratios as defined by banking regulations were 11.90% at June 30, 2010 and 11.45% at March 31, 2010. · The Company paid a cash dividend of $16.8 million or $0.25 per common share during the second quarter of 2010.On July 27, 2010, the board of directors declared a cash dividend of $0.25 per common share payable on or about August 27, 2010 to shareholders of record as of August 13, 2010. Results of Operations Net Interest Revenue and Net Interest Margin Net interest revenue totaled $182.1 million for the second quarter of 2010, up $6.5 million or 4% over the second quarter of 2009 and down $461 thousand compared to the first quarter of 2010.The increase in net interest revenue compared to the second quarter of 2009 was due primarily to an 8 basis point improvement in net interest margin.The decrease in net interest revenue from the first quarter of 2010 was due primarily to a 5 basis point decrease in net interest margin.In addition, average earning assets were up over the second quarter of 2009, but down from the first quarter of 2010. Average earning assets for the second quarter of 2010 increased $149 million or 1% compared to the second quarter of 2009.Average available for sale securities, which consist largely of U.S. government agency issued residential mortgage-backed securities, increased $1.8 billion.We purchased these securities to supplement earnings, especially in a period of declining loan demand, and to manage interest rate risk.Average loans, net of allowances for loan losses, decreased $1.5 billion compared to the second quarter of 2009.All major loan categories decreased largely due to reduced customer demand and normal repayment trends.In addition, average balances of trading securities and residential mortgage loans held for sale were lower in the second quarter of 2010. Growth in average earning assets was funded by a $505 million increase in average deposits.Demand deposits for the second quarter of 2010 were up $478 million over the second quarter of 2009.In addition, interest-bearing transaction accounts increased $1.4 billion over the second quarter of 2009.Time deposits decreased $1.4 billion compared with the second quarter of 2009 as we continued to decrease brokered deposits and other higher costing time deposits.Borrowed funds decreased $158 million compared to the second quarter of 2009. Average earning assets decreased $40 million compared to the previous quarter.Securities increased $155 million.Growth in securities was due to a $79 million increase in investment securities and a $69 million increase in mortgage trading securities.Residential mortgage loans held for sale increased $46 million.Outstanding loans, net of allowance for loan losses, decreased $219 million.Commercial, commercial real estate and consumer loan categories decreased in the second quarter of 2010.Residential mortgage loans increased $15 million over the first quarter of 2010.Deposits increased $441 million compared with the previous quarter, including a $324 million increase in interest-bearing transaction accounts anda $175 million increase in demand deposits, partially offset by a $71 million decrease in higher-costing time deposits.Borrowed funds decreased $714 million compared to the previous quarter. - 4 - Net interest margin was 3.63% for the second quarter of 2010, 3.55% for the second quarter of 2009 and 3.68% for the first quarter of 2010. The increase in net interest margin over the second quarter of 2009 was due primarily to lower funding costs.The cost of interest-bearing liabilities was 0.85% for the second quarter of 2010, down 46 basis points from the second quarter of 2009.The yield on earning assets dropped 32 basis points over these same periods. The tax-equivalent yield on earning assets was 4.33% for the second quarter of 2010, down 32 basis points from the second quarter of 2009.Securities portfolio yields were down 94 basis points.Our securities re-price as cash flow received is reinvested at current market rates.The resulting change in yield on the securities portfolio occurs more slowly and may not immediately move in the same direction as changes in market rates.The decrease in securities portfolio yields was partially offset by growth in loan yields.Loan yields increased 19 basis points to 4.83%.Funding costs were down 46 basis points from the second quarter of 2009.The cost of interest-bearing deposits decreased 62 basis points and the cost of other borrowed funds decreased 4 basis points. The tax-equivalent yield on earning assets for the second quarter of 2010 was down 8 basis points from the first quarter of 2010.Yield on the securities portfolio dropped by 18 basis points due primarily to reinvestment of cash flows at current rates. Loan portfolio yields were up 2 basis points.The cost of interest-bearing liabilities was down 2 basis points from the previous quarter. The benefit to net interest margin from earning assets funded by non-interest bearing liabilities was 15 basis points for the second quarter of 2010 compared with 21 basis points in the second quarter of 2009 and 14 basis points in the preceding quarter. Our overall objective is to manage the Company’s balance sheet to be relatively neutral to changes in interest rates as is further described in the Market Risk section of this report.Approximately two-thirds of our commercial and commercial real estate loan portfolios are either variable rate or fixed rate that will re-price within one year.These loans are funded primarily by deposit accounts that are either non-interest bearing, or that re-price more slowly than the loans.The result is a balance sheet that would be asset sensitive, which means that assets generally re-price more quickly than liabilities.Among the strategies that we use to manage toward a relatively rate-neutral position, we purchase fixed-rate, residential mortgage-backed securities issued primarily by U.S. government agencies and fund them with market rate sensitive liabilities.The liability-sensitive nature of this strategy provides an offset to the asset-sensitive characteristics of our loan portfolio.To the extent that intermediate and longer term interest rates remain at extremely low levels, mortgage-related security prepayments may accelerate putting additional downward pressure on the securities portfolio yield and on net interest margin.We also use derivative instruments to manage our interest rate risk.Interest rate swaps with a combined notional amount of $30 million convert fixed rate liabilities to floating rate based on LIBOR.Net interest revenue increased $1.0 million for the second quarter of 2010, $4.6 million in the second quarter of 2009 and $658 thousand in the first quarter of 2010 from periodic settlements of these contracts.This increase in net interest revenue contributed 2 basis points to net interest margin in the second quarter of 2010, 9 basis points in the second quarter of 2009 and 1 basis point in the first quarter of 2010.Derivative contracts are carried on the balance sheet at fair value.Changes in fair value of these contracts are reported in income as derivatives gains or losses in the Consolidated Statements of Earnings. - 5 - The effectiveness of these strategies is reflected in the overall change in net interest revenue due to changes in interest rates as shown in Table 1 and in the interest rate sensitivity projections as shown in the Market Risk section of this report. Table 1 – Volume / Rate Analysis (in thousands) Three Months Ended Six Months Ended June 30, 2010 / 2009 June 30, 2010 / 2009 Change Due To (1) Change Due To (1) Yield / Yield Change Volume Rate Change Volume /Rate Tax-equivalent interest revenue: Securities $ $ $ ) $ ) $ $ ) Trading securities ) Loans ) Funds sold and resell agreements (6
